—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, New York State Board of Law Examiners, dated January 29, 1997, which denied the petitioner’s application for a certificate of equivalent legal education and to compel the respondent to issue that certificate, the petitioner appeals from (1) a decision of the Supreme Court, Queens County (Schmidt, J.), dated June 26, 1997, and (2) a judgment of the same court, dated November 7, 1997, which denied the petition and granted the respondent’s cross motion to dismiss the proceeding on the grounds of the Statute of Limitations and the doctrine of res judicata;
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
*660Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that the proceeding is barred by the Statute of Limitations and the doctrine of res judicata (see, Matter of Trivedi v State Bd. of Law Examiners, 86 AD2d 719; Matter of Koeppel v Wachtler, 183 AD2d 829). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.